Action to recover for breach of warranty of safety, plaintiff having sustained injuries to her head and hair during the use of a permanent wave preparation sold to her by the appellant. Cross-complaint by the appellant against the defendant-respondent for indemnification. Judgment entered on the verdict of a jury in favor of plaintiff against the appellant and in favor of the defendant-respondent against the appellant unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.